Cite as 2014 Ark. App. 22

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CR-13-117


                                                  Opinion Delivered   January 15, 2014

SEIMOND EVANS                                     APPEAL FROM THE UNION
                               APPELLANT          COUNTY CIRCUIT COURT
                                                  [NO. CR-2010-213-1-1]

V.                                                HONORABLE HAMILTON H.
                                                  SINGLETON, JUDGE

                                                  MOTION TO WITHDRAW DENIED
STATE OF ARKANSAS                                 WITHOUT PREJUDICE;
                                 APPELLEE         REMANDED TO SETTLE AND
                                                  SUPPLEMENT THE RECORD;
                                                  REBRIEFING ORDERED



                           JOHN MAUZY PITTMAN, Judge

       Seimond Evans appeals from an order revoking his probation and sentencing him to

ten years in the Arkansas Department of Correction. Pursuant to Anders v. California, 386
U.S. 738 (1967), and Arkansas Supreme Court Rule 4-3(k), appellant’s attorney has filed a

motion to be relieved as counsel, stating that there is no merit to the appeal. The motion

is accompanied by an abstract and addendum of the proceedings below and a brief in which

counsel asserts that there is nothing in the record that would support an appeal. The clerk

of this court served appellant with a copy of his counsel’s brief and notified him of his right

to file a pro se statement of points for reversal within thirty days. Appellant has filed no

statement.
                                  Cite as 2014 Ark. App. 22

       We must deny the motion at this time because the record and addendum are

incomplete and do not comply with the requirements set for no-merit cases. In a criminal

appeal presented in no-merit format, the appellate court must decide, after a full examination

of all of the proceedings, whether the case is wholly frivolous. Campbell v. State, 74 Ark. App.
277, 47 S.W.3d 915 (2001). A full examination is not possible without the complete record.

Id. Moreover, the appellant’s brief is required to contain an addendum that includes true and

legible photocopies of the order from which the appeal is taken, along with any other relevant

pleadings, documents, or exhibits essential to an understanding of the case and the court’s

jurisdiction on appeal. Ark. Sup. Ct. R. 4-2(a)(8); Teague v. State, 2010 Ark. App. 34.

       Here, although counsel designated the entire record for appeal, the circuit clerk’s

portion of the record furnished to us does not contain the original information, the judgment

placing appellant on probation, or the terms and conditions of appellant’s probation.

Necessarily, these items also do not appear in counsel’s addendum.1 Without them, we

cannot determine the trial court’s jurisdiction over appellant or the legality of the sentence

that was imposed upon revocation.2 Whitson v. State, 2013 Ark. App. 730. Under these

circumstances, we remand the case to the trial court for the record to be settled. Id. Counsel




       1
        While the terms and conditions were introduced into evidence as an exhibit at the
hearing and appear at the end of the transcript, the exhibit does not appear in the addendum.
       2
        The legality of a criminal sentence is an issue that can be raised for the first time on
appeal and therefore must be considered. Brown v. State, 85 Ark. App. 382, 155 S.W.3d 22
(2004).

                                               2
                                 Cite as 2014 Ark. App. 22

shall file a supplemental record within thirty days of this order. Counsel shall then file a

substituted abstract, brief, and addendum within fifteen days thereafter.

       We emphasize that the deficiencies in the record and brief mentioned here are not an

exhaustive list. We encourage counsel to carefully review our rules and ensure that there are

no other deficiencies in the record or his brief.

       Motion to withdraw denied without prejudice; remanded to settle and supplement the

record; rebriefing ordered.

       GLADWIN, C.J., and WHITEAKER, J., agree.

       N. Mark Klappenback, for appellant.

       No response.




                                               3